        Case 1:18-cv-10836-PGG Document 18-1 Filed 03/20/19 Page 1 of 2




                                                     AUSA:      Alexander J. Hogan
                                                    Tel. No.:   212-637-2799

                WRIT OF HABEAS CORPUS AD TESTIFICANDUM
       TO:     HERMAN QUAY
               METROPOLITAN DETENTION CENTER
               80 29TH STREET
               BROOKLYN, NEW YORK 11232
                               and
               U.S. MARSHAL FOR THE SOUTHERN DISTRICT OF NEW YORK


Greetings:

       YOU ARE HEREBY COMMANDED to have the body of inmate MARTIN S.

GOTTESFELD (ID # 12982-104) incarcerated in the above-stated correctional facility, under

your custody as it is said, released into the custody of the United States Marshals Service, so that

said inmate may be transported under safe and secure conduct to be available for a hearing before

the Hon. Paul G. Gardephe in the United States District Court for the Southern District of New

York, 40 Foley Square, Courtroom 705, New York, New York 10007, on March 25, 2019 at 10:30

a.m. in the case Gottesfeld v. Hurwitz, No. 18-cv-10836 (PGG) (S.D.N.Y. 2018).
        Case 1:18-cv-10836-PGG Document 18-1 Filed 03/20/19 Page 2 of 2




       WITNESS the Honorable Paul G. Gardephe, Judge of the United States District Court for

the Southern District of New York, at the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York, this __ day of March, 2019.


                                           ___________________________________
                                           Clerk, United States District Court
                                           Southern District of New York

              The foregoing writ is hereby allowed.


                                           ___________________________________
                                           Hon. Paul G. Gardephe
                                           United States District Judge




                                              2
